Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 1 of 52   PageID #: 485



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

                                 )
   DAVID A. RENO,                )
                                 )
             Plaintiff,          )
                                 )
        v.                       )           Civ. No. 19-00418 ACK-WRP
                                 )
   SCOTT U. NIELSON, individually)
   And in his capacity as Police )
   Officer; HONOLULU POLICE      )
   DEPARTMENT; CITY AND COUNTY   )
   OF HONOLULU,                  )
                                 )
             Defendants.         )
                                 )


              ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

              For the reasons discussed below, the Court GRANTS

   Defendant the City and County of Honolulu’s Motion to Dismiss,

   ECF No. 34 (“City’s Mot.”), as to all of Plaintiff’s federal law

   claims; GRANTS Defendant Scott Nielson’s Motion to Dismiss, ECF

   No. 35 (“Nielson’s Mot.”), as to all of Plaintiff’s federal law

   claims; and in its discretion declines supplemental jurisdiction

   over Plaintiff’s remaining state law claims.



                                  BACKGROUND

              This case arises from an encounter between Plaintiff

   David Reno (“Plaintiff”) and Defendant Officer Scott Nielson

   (“Defendant Nielson”).     On August 5, 2019, Plaintiff filed a


                                     - 1 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 2 of 52    PageID #: 486



   complaint asserting claims for constitutional and state law

   violations against Defendant Nielson both in his individual and

   official capacities, against the Honolulu Police Department

   (“HPD”), and against the City and County of Honolulu (the

   “City,” and, collectively with Defendant Nielson and HPD,

   “Defendants”).    ECF No. 1.    The Court dismissed the complaint

   for failure to state a claim on December 17, 2019.         ECF No. 29.

   Plaintiff filed an amended complaint on January 16, 2020, again

   asserting claims for constitutional and state law violations

   against Defendants.     ECF No. 31 (“Amended Complaint” or “FAC”).

   The following facts are drawn from Plaintiff’s Amended

   Complaint.

               Plaintiff sought to document with HPD a matter

   involving his insurance agent allegedly falsifying information

   on Plaintiff’s insurance documents.       FAC at 5.    Plaintiff

   previously reported the matter to the state attorney general’s

   office but wished to provide HPD with the same complete set of

   documents and evidence, as well as a two-page statement

   summarizing the contents.      FAC at 5 and Ex. C.     Plaintiff met

   with Defendant Nielson on August 4, 2017 in an effort to do so.

   FAC at 5.

               Defendant Nielson initially refused to take

   Plaintiff’s information and indicated this was because,

   according to Plaintiff, the state attorney general’s office was

                                     - 2 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 3 of 52    PageID #: 487



   already looking into the matter.       FAC at 5-6 and Ex. B at 6-8.

   Defendant Nielson stated that “[w]e don’t just give report

   numbers to document[s].”      FAC at 6 and Ex. B. at 8.      Plaintiff

   realized partway through the encounter that he had been filming

   the interaction on his cell phone and pointed his cell phone

   camera at Defendant Nielson.       FAC at 6.   At this time, Defendant

   Nielson recognized Plaintiff was recording the interaction.            FAC

   at 6.   Defendant Nielson then accepted Plaintiff’s statement and

   issued Plaintiff a report number.       FAC at 6-7.

              On August 21, 2017, Plaintiff inquired with HPD about

   his statement and learned that Defendant Nielson’s police report

   was the only document that had been filed in HPD’s records; the

   documents and CD that he gave to Defendant Nielson were not.

   FAC at 13; Opp. at 10. 1/    Plaintiff filed two administrative

   complaints against Defendant Nielson through HPD’s Professional

   Standards Office and was informed these complaints were

   “sustained.”    FAC at 13.    HPD did not permit Plaintiff to file a

   criminal complaint against Defendant Nielson.         FAC at 13.

              Plaintiff alleges that Defendant Nielson’s conduct was

   in keeping with the City and HPD’s unwritten and other

   unspecified policies, which permit a culture of corruption or


         1/ Plaintiff filed two oppositions, one to each the City’s Motion to

   Dismiss and Defendant Nielson’s Motion to Dismiss. ECF Nos. 38, 39. Except
   the caption, the oppositions are identical (as are large portions of the
   motions themselves). Because there is no difference, the Court refers to
   both documents generally as “Plaintiff’s Opposition,” or “Opp.”

                                      - 3 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 4 of 52    PageID #: 488



   culture of immorality by allowing public officials to depart

   from written policies and failing to enforce the law against

   them.   FAC at 14-16.    This is evidenced by HPD’s refusal to

   permit Plaintiff to file a criminal complaint against Defendant

   Nielson, instead only permitting him to file administrative

   complaints.    FAC at 13, 16.

               Plaintiff asserts that Defendant Nielson’s actions

   violated Plaintiff’s First, Fourth, Fifth, and Fourteenth

   Amendment rights under the United States Constitution.            FAC at

   5; 19-34.    Plaintiff also asserts an “Other” cause of action

   that “Defendants are liable for their misconduct while acting

   under corrupt and immoral policies, procedures and accepted

   practices, including, but not limited to, negligence,

   recklessness, malice, as well as, intentional infliction of

   severe emotional distress.”      FAC at 35-41.    Plaintiff seeks

   (1) an order requiring Defendant Nielson’s allegedly falsified

   police report to be permanently withdrawn; (2) punitive damages

   “for the negligent, intentional infliction of emotional

   distress”; (3) damages for willful malice, negligence and civil

   rights violations because “the ‘peace of mind’ associated with

   Police Officers, Law Enforcement which I once enjoyed, is

   forever gone”; (4) damages for loss of earnings; and (5) that

   “an example be made of Nielson, and against all Defendants in

   this case.”    FAC at 46-47.

                                     - 4 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 5 of 52      PageID #: 489



               On January 23, 2020, Plaintiff filed an Addendum to

   the Amended Complaint, ECF No. 32 (“Add.”).           Plaintiff therein

   asserts that there were five violations of his due process

   rights, rather than only one as stated in his Amended Complaint,

   Add. at 2-3; asserts that there were four separate violations of

   his Fifth Amendment rights, Add. at 4; and elaborates on his

   claims under the Fourth and Fourteenth Amendments, Add. at 4-6.

   Plaintiff adds a citation to 18 U.S.C. § 242, but acknowledges

   the action is not a criminal case.          Add. at 6-7, 9.     Plaintiff

   appears to request the Court order HPD to accept all statements

   from citizens with a rejected-for-cause basis for exclusion.

   Add. at 7.    Plaintiff further requests the Court order Defendant

   Nielson to disclose what he did with Plaintiff’s documents after

   the August 4, 2017 interaction.        Add. at 9-10.

               On February 6, 2020, Defendant the City and County of

   Honolulu and Defendant Nielson each filed a motion to dismiss

   for failure to state a claim.        ECF Nos. 34, 35.      Plaintiff filed

   oppositions to each of the motions to dismiss on February 26,

   ECF No. 38, 39, and Defendants filed a joint reply on March 24.

   ECF No. 41.    The Court held a telephonic hearing on April 7,

   2020. 2/



         2/ At the hearing, Plaintiff indicated some amenability to settling his

   case. In light of this, the Court requested responses from the parties
   regarding the terms of a possible settlement. See ECF Nos. 45, 51.
   Plaintiff ultimately decided to proceed with litigation. ECF No. 57.

                                       - 5 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 6 of 52   PageID #: 490



                                   STANDARD

     I.    Rule 12(b)(6)

               Federal Rule of Civil Procedure (“Rule”) 12(b)(6)

   authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.”        Fed. R. Civ. P.

   12(b)(6).    Rule 12(b)(6) is read in conjunction with Rule 8(a),

   which requires only “a short and plain statement of the claim

   showing that the pleader is entitled to relief.”         Fed. R. Civ.

   P. 8(a)(2).    Although Rule 8 does not require detailed factual

   allegations, “it demands more than an unadorned, the-defendant-

   unlawfully-harmed-me accusation.”       Ashcroft v. Iqbal, 556 U.S.

   662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009)

   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

   Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007)).        “A pleading that

   offers ‘labels and conclusions’ or ‘a formulaic recitation of

   the elements of a cause of action will not do.’”         Id. (quoting

   Twombly, 550 U.S. at 555).

               The Court must “accept as true all well-pleaded

   allegations of material fact, and construe them in the light

   most favorable to the non-moving party.”        Sateriale v. R.J.

   Reynolds Tobacco Co., 697 F.3d 777, 784 (9th Cir. 2012)

   (citation omitted).     “To survive a motion to dismiss, a

   complaint must contain sufficient factual matter to ‘state a

   claim to relief that is plausible on its face.’”         Id. (quoting

                                     - 6 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 7 of 52   PageID #: 491



   Iqbal, 556 U.S. at 678).     “A claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for

   the misconduct alleged.”     Iqbal, 556 U.S. at 678 (citing

   Twombly, 550 U.S. at 556).

               “[T]he tenet that a court must accept as true all of

   the allegations contained in a complaint is inapplicable to

   legal conclusions.”     Id. (citing Twombly, 550 U.S. at 555).

   Accordingly, “[t]hreadbare recitals of the elements of a cause

   of action, supported by mere conclusory statements, do not

   suffice.”    Id.   “The plausibility standard . . . asks for more

   than a sheer possibility that a defendant has acted unlawfully.”

   Id.   “Where a complaint pleads facts that are ‘merely consistent

   with’ a defendant’s liability, it ‘stops short of the line

   between possibility and plausibility of entitlement to relief.’”

   Id. (quoting Twombly, 550 U.S. at 557).

               When the Court dismisses a complaint pursuant to Rule

   12(b)(6) it should grant leave to amend unless the pleading

   cannot be cured by new factual allegations.        OSU Student All. v.

   Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).

     II.   Special Considerations for Pro Se Litigants

               Pro se pleadings and briefs are to be construed

   liberally.    Balisteri v. Pacifica Police Dep’t., 901 F.2d 696,

   699 (9th Cir. 1990).     The Court should act with leniency toward

                                     - 7 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 8 of 52    PageID #: 492



   pro se litigants when they technically violate a rule.            Draper

   v. Coombs, 792 F.2d 915, 924 (9th Cir. 1986); Motoyama v. Haw.

   Dep't of Transp., 864 F. Supp. 2d 965, 976 (D. Haw. 2012).

   However, pro se litigants are “not excused from knowing the most

   basic pleading requirements.”      Am. Ass’n of Naturopathic

   Physicians v. Hayhurst, 227 F.3d 1104, 1107 (9th Cir. 2000).

   Pro se litigants must follow the same rules of procedure that

   govern other litigants.     Motoyama, 864 F. Supp. 2d at 976.



                                  DISCUSSION

               Although Plaintiff’s Amended Complaint and late-filed

   addendum elaborate at length on his various asserted causes of

   action, at bottom, Plaintiff’s factual allegations remain the

   same as those already dismissed by this Court.         See ECF No. 29,

   Order Granting Defendants’ Motion to Dismiss (“Prior Order”).

   Plaintiff’s host of newly-added conclusory allegations do not

   revive his arguments, and the Court finds Plaintiff has once

   again failed to state a claim.

     I.      Threshold Procedural Issues

             a. The Statute of Limitations Does Not Bar Plaintiff’s
                Claims

               In its Prior Order, the Court raised, but did not rule

   on, a potential statute of limitations issue.         Prior Order at 9-

   10 n.1.    It explained:


                                     - 8 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 9 of 52   PageID #: 493



              Section 1983 actions are subject to a two-year
              statute of limitations in Hawai‘i. Bird v. Dep’t
              of Human Servs., 935 F.3d 738, 743 (9th Cir.
              2019) . . . Plaintiff filed his Complaint on
              August 5, 2019—two years and one day after the
              alleged incident. Plaintiff alleges that he did
              not learn about Defendant Nielson’s failure to
              file his statement or about [] Defendant
              Nielson’s inaccurate police report, however,
              until August 21 and August 23, 2017,
              respectively—within the two-year limitations
              period. The Court need not rule on the
              limitations issue now because the Complaint must
              be dismissed on other, substantive grounds. But,
              in the event Plaintiff refiles his claims and
              asserts violations based on the August 4, 2017
              encounter, he will need to provide a basis for
              why his action is timely.

   Id.; see also City’s Mot. at 4; Nielson’s Mot. at 4.

              The Court now holds that Plaintiff’s claims are

   not barred by the statute of limitations.        Under Rule 6,

   because the last day of a limitations period was a Sunday—

   August 4, 2017—the limitations period continued to run

   until the end of the following Monday, August 5, 2017.

   Fed. R. Civ. Pro. 6(a)(1).      Plaintiff filed his complaint

   on August 5, 2017, and was thus timely.        ECF No. 1.

           b. Plaintiff Must Assert a Cause of Action for His
              Constitutional Claims

              Plaintiff once again fails to allege any specific

   cause of action for his constitutional claims.         He is apparently

   attempting to directly sue for violations of his constitutional

   rights despite the established law that there is “no cause of

   action directly under the United States Constitution” and “a

                                     - 9 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 10 of 52   PageID #:
                                    494


 litigant complaining of a violation of a constitutional right

 must utilize 42 U.S.C. § 1983.”       Azul-Pacifico, Inc. v. City of

 Los Angeles, 973 F.2d 704, 705 (9th Cir. 1992); see also Arpin

 v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th

 Cir. 2001).    In light of Plaintiff’s pro se status, the Court

 will once again construe Plaintiff’s constitutional claims as

 asserted under 42 U.S.C. § 1983.       See Prior Order at 9-10.

          c. Claims Against Defendant Nielson in his Official-
             Capacity and Against HPD are Redundant

             Plaintiff again sues Defendant Nielson in his

 individual and official capacity.       As stated in the Prior Order,

 the official-capacity claims are redundant of the claims against

 the City and are dismissed for that reason.         Prior Order at 13.

 The subsequent discussion of Plaintiff’s claims against

 Defendant Nielson relate to Defendant Nielson’s liability in his

 individual capacity only.

             Plaintiff also again names the Honolulu Police

 Department as an additional defendant in this case.          As stated

 in the Prior Order, the Honolulu Police Department is a division

 of the City and is not separately subject to suit.          Prior Order

 at 10.   The Honolulu Police Department is therefore dismissed.

          d. Judicial Notice of the Police Report is Not Necessary

             In their joint Reply, Defendants ask the Court “to

 disregard all references to Police Report No. 17-29214 outside


                                   - 10 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 11 of 52   PageID #:
                                    495


 the allegations in the FAC” because a police report is not a

 matter of public record and therefore not subject to judicial

 notice.    Reply at 7 n.2.    Defendants contend that were the Court

 to consider the police report, it would convert the motion to

 dismiss into a motion for summary judgment.         Id.

             The Court may “consider certain materials—documents

 attached to the complaint, documents incorporated by reference

 in the complaint, or matters of judicial notice—without

 converting the motion to dismiss into a motion for summary

 judgment.”    United States v. Ritchie, 342 F.3d 903, 908 (9th

 Cir. 2003).    Plaintiff has not moved for judicial notice of the

 police report, but has included an image of the report in his

 Amended Complaint, FAC at 12, and attached it to the Amended

 Complaint as Exhibit 4.      The Court is therefore permitted to

 consider the police report for purposes of the motions to

 dismiss.    Because Plaintiff includes allegations in his Amended

 Complaint concerning the portions of the police report he finds

 objectionable, the Court focuses on those regardless.

    II.    Plaintiff Fails to State a Claim Under the First
           Amendment

             Plaintiff claims that Defendants are liable for

 violating his First Amendment rights because Defendant Nielson

 (1) did not file Plaintiff’s documents in HPD’s records;

 (2) improperly disposed of Plaintiff’s documents; (3) filed a


                                   - 11 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 12 of 52    PageID #:
                                    496


 police report with allegedly false information; and (4) stood

 too close to Plaintiff to block Plaintiff’s camera.            FAC at 19-

 26.

             As to (1) and (2), Plaintiff alleges that Defendant

 Nielson took those actions for Defendant Nielson’s benefit and

 because Defendant Nielson “did not like the subject matter of my

 speech.”    FAC at 19-21.    Plaintiff also states these actions

 were discriminatory.      Id.    As to (3), Plaintiff alleges that

 Defendant Nielson filed a false police report to further his

 goals of obstructing Plaintiff’s speech, and that this action

 was also discriminatory.        FAC at 21-22.    Finally, Plaintiff

 alleges that Defendant Nielson standing close to Plaintiff in

 order to block his camera amounted to threatening behavior, and

 that “Nielson did ultimately retaliate” by the allegedly false

 police report.     FAC at 22-23.

             Defendants characterize Plaintiff as again asserting a

 retaliation claim. 3/    Plaintiff’s Opposition does not address his

 First Amendment claims.         The Court understands Plaintiff’s

       3/Defendants characterize Plaintiff’s First Amendment claim this way in
 their respective motions. Plaintiff does not respond to Defendants’
 arguments on the First Amendment; in fact, in his Opposition, Plaintiff
 includes a “Summary of Alleged Constitutional Violations” and only includes
 sections on the Fourth, Fifth, and Fourteenth Amendments. Opp. at 12-16.
 Plaintiff has therefore at least conceded the retaliation construction, and
 arguably has waived the argument entirely. See Shakur v. Schriro, 514 F.3d
 878, 892 (9th Cir. 2008) (“We have previously held that a plaintiff has
 ‘abandoned ... claims by not raising them in opposition to [the defendant’s]
 motion for summary judgment.’” (alteration in original) (quoting Jenkins v.
 Cty. of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2005))). Because
 Plaintiff is pro se, however, the Court liberally construes his Amended
 Complaint.

                                     - 12 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 13 of 52    PageID #:
                                    497


 Amended Complaint as asserting that (1) Plaintiff was prevented

 from exercising his right to speak freely into HPD’s records

 archives; and (2) Plaintiff was retaliated against for his

 speech.     Under either characterization, Plaintiff fails to state

 a claim.

            a. Restricting Plaintiff from Speaking into HPD’s Records
               Archives was Permissible

              Plaintiff asserts that Defendant “Nielson impeded my

 right to speak in a public archive system set up for citizens to

 speak publicly either to HPD or to others who access the archive

 through public information (FOIA) in the future.”           FAC at 19.

 Plaintiff thus appears to be asserting that HPD’s record

 archives are a type of public forum, and he was impermissibly

 prevented from speaking in that forum.

                i. HPD’s Records Archives are a Limited Public Forum

               “The Supreme Court has classified forums into three

 categories: traditional public forums, designated public forums,

 and limited public forums.” 4/      Seattle Mideast Awareness Campaign

 v. King Cty., 781 F.3d 489, 496 (9th Cir. 2015) (citing Int’l

 Soc’y for Krishna Consciousness, Inc. v. Lee (ISKCON), 505 U.S.

 672, 678–79, 112 S. Ct. 2701, 120 L. Ed. 2d 541 (1992)).             In

 both traditional and designated public forums, the government

 may not discriminate against speech based on its content unless


       4/Limited public forums are sometimes referred to a nonpublic forums.
 Seattle Mideast, 781 F.3d at 496 n.2 (citations omitted).

                                    - 13 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 14 of 52   PageID #:
                                    498


 the restriction can survive strict scrutiny.         Id.   In limited

 public forums, however, “content-based restrictions are

 permissible, as long as they are reasonable and viewpoint

 neutral.”    Id. (citation omitted).

             “Traditional public fora are defined by the objective

 characteristics of the property, such as whether, ‘by long

 tradition or by government fiat,’ the property has been ‘devoted

 to assembly and debate.’”      Arkansas Educ. Television Comm'n v.

 Forbes, 523 U.S. 666, 677, 118 S. Ct. 1633, 1641, 140 L. Ed. 2d

 875 (1998) (quoting Perry Educ. Ass’n v. Perry Local Educators’

 Ass’n, 460 U.S. 37, 45, 103 S. Ct. 948, 954, 74 L. Ed. 2d 794

 (1983)).

             In contrast, designated public forums are those which

 the government purposefully creates “by intentionally opening a

 nontraditional public forum for public discourse.”          Id.

 (quoting Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473

 U.S. 788, 802, 105 S. Ct. 3439, 3449, 87 L. Ed. 2d 567 (1985)).

 To determine whether the government has created a designated

 public forum, courts look to “the policy and practice of the

 government to ascertain whether it intended to designate a place

 not traditionally open to assembly and debate as a public

 forum.”    Id.

             Finally, the limited public forum “refer[s] to a type

 of nonpublic forum that the government intentionally has opened

                                   - 14 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 15 of 52   PageID #:
                                    499


 to certain groups or to certain topics.”         DiLoreto v. Downey

 Unified Sch. Dist. Bd. of Educ., 196 F.3d 958, 965 (9th Cir.

 1999).

             HPD’s record archives are a limited public forum.          The

 archives are not the type of traditional forum historically held

 open for public debate.      Nor is there any indication in

 Plaintiff’s Amended Complaint that HPD has intentionally opened

 its archives for public discourse.         Rather, because HPD has

 granted “only ‘selective access,’ by imposing either speaker-

 based or subject-matter limitations, it has created a limited

 public forum.”     Seattle Mideast, 781 F.3d at 497.

             Plaintiff appears to argue that HPD’s records archives

 are a designated public forum “set up for citizens to speak

 publicly either to HPD or to others who access the archive

 through public information request (FOIA) in the future,” FAC at

 19, and that HPD has no right to regulate “when I speak, or, for

 how long I speak into a public records archive,” FAC at 20.

 Plaintiff’s allegations are conclusory.         Plaintiff fails to

 provide factual allegations that show HPD permits generalized

 access for any person to file statements of any subject or

 length in its records archives.       See Seattle Mideast, 781 F.3d

 at 498 (9th Cir. 2015) (finding a bus advertising program

 constituted a limited public forum rather than a designated

 public forum, explaining that “[f]or forum-classification

                                   - 15 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 16 of 52   PageID #:
                                    500


 purposes, the relevant question is whether the County has

 granted generalized access to the forum as a matter of course”).

 Police records are not, by nature, “designed for and dedicated

 to expressive activities.”      Id. at 497.    The Court is unaware of

 any holding that police records archives constitute a forum for

 public discourse and Plaintiff does not show HPD has

 intentionally designed its records archives for that purpose.

             Because the Court finds HPD’s records archives are a

 limited public forum, it therefore applies a reasonableness

 analysis.

              ii. Restricting Plaintiff’s Speech Passes a
                  Reasonableness Analysis

             “[T]he State can restrict access to a limited public

 forum as long as (1) the restriction does not discriminate

 according to the viewpoint of the speaker, and (2) the

 restriction is reasonable.”       Cogswell v. City of Seattle, 347

 F.3d 809, 814 (9th Cir. 2003); see also Reza v. Pearce, 806 F.3d

 497, 503 (9th Cir. 2015) (“In addition to time, place, and

 manner regulations, the state may reserve the forum for its

 intended purposes, communicative or otherwise, as long as the

 regulation on speech is reasonable and not an effort to suppress

 expression merely because public officials oppose the speaker’s

 view.” (quoting Perry Educ., 460 U.S. at 46)).




                                   - 16 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 17 of 52   PageID #:
                                    501


             A review of Plaintiff’s Amended Complaint,

 specifically including the video and transcript of the

 interaction with Defendant Nielson, indicates that Defendant

 Nielson did not file Plaintiff’s statement because of the

 purported ongoing investigation by the attorney general.

 Ritchie, 342 F.3d at 908 (the Court may consider documents

 attached to the complaint for purposes of a motion to dismiss).

 Plaintiff’s documents and complaint were already on file with

 the attorney general’s office when Plaintiff approached

 Defendant Nielson; and Plaintiff specifically told Defendant

 Nielson that the attorney general was already investigating the

 matter.    FAC, Ex. B at 5-6, see also FAC at 25.       Defendant

 Nielson explained to Plaintiff that when the attorney general is

 reviewing a matter, HPD “usually let[s] them take care of it” to

 avoid “two agencies at the same time investigating” the same

 complaint.    FAC, Ex. B at 6.     Defendant Nielson stated that if

 Plaintiff was not satisfied with the attorney general’s

 investigation after it concluded, Plaintiff could then request

 action by HPD.     FAC, Ex. B at 6.    Such a restriction is

 viewpoint neutral and reasonable.

             Although Plaintiff submits these statements by

 Defendant Nielson, Plaintiff asserts that Defendant Nielson

 actually did not file his statement because Defendant Nielson

 did not like the subject matter of the statement.          FAC at 20.

                                   - 17 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 18 of 52    PageID #:
                                    502


 “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.”

 Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

 Plaintiff’s Amended Complaint fails to provide factual

 allegations showing that the content or viewpoint of Plaintiff’s

 speech—which related to a claim against an Allstate insurance

 agent—was the reason that Defendant Nielson did not file it in

 HPD’s records. 5/

             In sum, the factual allegations in Plaintiff’s Amended

 Complaint suggest that HPD does not generally accept complaints

 into its records if those complaints are already being

 investigated by another state agency, as Plaintiff asserts his

 were.   That restriction is viewpoint neutral and reasonable.

 Therefore, HPD did not violated Plaintiff’s First Amendment

 rights by failing to file his documents in the limited public

 forum of HPD’s records archives.

          b. Defendant Nielson Did Not Retaliate Against Plaintiff
             for His Speech

             Plaintiff appears to again assert a retaliation claim.

 “To state a First Amendment retaliation claim, a plaintiff must

 plausibly allege ‘that (1) he was engaged in a constitutionally


       5/ Plaintiff does allege that Allstate’s “close proximity to HPD also

 cannot be ignored, HPD is at 801 S. Beretania St., and the [Allstate] Agency
 is at 800 S. Beretania St., leaving the impression that there’s more to the
 [Allstate] Agency’s proximity to HPD than meets the eye.” FAC at 42-43. The
 Court does not find the location of HPD’s building and Allstate’s building
 suggestive of any constitutional violation.

                                   - 18 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 19 of 52   PageID #:
                                    503


 protected activity, (2) the defendant’s [adverse] actions would

 chill a person of ordinary firmness from continuing to engage in

 the protected activity and (3) the protected activity was a

 substantial or motivating factor in the defendant’s conduct.’”

 Capp v. Cty. of San Diego, 940 F.3d 1046, 1053 (9th Cir. 2019)

 (quoting O’Brien v. Welty, 818 F.3d 920, 932 (9th Cir. 2016)).

 “[F]or adverse, retaliatory actions to offend the First

 Amendment, they must be of a nature that would stifle someone

 from speaking out,” most commonly involving “‘exercise[s] of

 governmental power’ that are ‘regulatory, proscriptive, or

 compulsory in nature’ and have the effect of punishing someone

 for his or her speech.”      Blair v. Bethel Sch. Dist., 608 F.3d

 540, 544 (9th Cir. 2010) (second alteration in original)

 (quoting Laird v. Tatum, 408 U.S. 1, 11, 92 S. Ct. 2318, 33 L.

 Ed. 2d 154 (1972)).     “To prevail on such a claim, a plaintiff

 must establish” that the defendant’s retaliatory animus was the

 “but-for” cause of plaintiff’s injury, “meaning that the adverse

 action against the plaintiff would not have been taken absent

 the retaliatory motive.”      Nieves v. Bartlett, 139 S. Ct. 1715,

 1722, 204 L. Ed. 2d 1 (2019).

             This Court held in its Prior Order that Plaintiff had

 failed to state a First Amendment retaliation claim in part

 because Plaintiff had failed to explain specifically how his

 First Amendment rights were violated.        Prior Order at 16-17.      In

                                   - 19 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 20 of 52    PageID #:
                                    504


 his Amended Complaint, Plaintiff has clarified what specific

 actions he believes violated his First Amendment rights.             But

 Plaintiff largely fails to show that he was engaged in

 constitutionally protected activity, has failed to provide any

 additional allegations showing that a person of ordinary

 firmness would have been chilled by Defendant Nielson’s actions,

 and only submits as a conclusory assumption that Defendant

 Nielson was motivated to retaliate against Plaintiff based on

 his protected activity.      Plaintiff therefore again fails to

 state a First Amendment retaliation claim.

               i. Failure to File Plaintiff’s Documents

             First, Plaintiff argues that Defendant Nielson

 retaliated against him when Defendant Nielson did not file

 Plaintiff’s documents in HPD’s records. 6/        While some district

 courts have found that “[f]iling a police report may implicate

 speech that is protected under the Petition Clause of the First

 Amendment,” Plaintiff here was not petitioning the government

 for any redress.     Doe v. Cty. of San Mateo, No. C 07-05596 SI,

 2009 WL 735149, at *5 (N.D. Cal. Mar. 19, 2009) (citations

 omitted) (further noting there is no corresponding “right to a


       6/The Court notes that the City represents in its Motion that
 “Plaintiff’s statement and accompanying documents—totaling 115 pages—are on
 file with the HPD under Police Report No. 17-29214, which reflects Plaintiff
 and Defendant Nielson’s August 4, 2017 encounter.” City’s Mot. at 24.
 Plaintiff refers to these as “random unknown documents” and takes issue with
 the fact he has to pay HPD to view the documents on file. Opp. at 10.
 Plaintiff apparently has not done so, but states that his two-page statement
 and submitted CD are missing. Opp. at 10.

                                    - 20 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 21 of 52     PageID #:
                                    505


 response or any particular action when a citizen petitions the

 government for redress of grievances”).          Rather, Plaintiff

 explains that he “just wanted to document the matter with HPD”

 because the matter was already “under criminal and civil

 investigation at the State Attorney General’s office.” 7/            FAC

 at 5-6, 25.

             Regardless, these are not new allegations and the

 Court already found that a person of ordinary firmness would not

 be chilled from future protected activity based on Defendant

 Nielson’s failure to file a statement in HPD’s records.              Prior

 Order at 19.

             Plaintiff further fails to show that Defendant

 Nielson’s failure to file the documents constituted an adverse

 action.    Except for Plaintiff’s two-page statement, the “100+

 pages” of documents were already on file with the state attorney

 general’s office.      FAC at 9, 24.     Notably, the purportedly

 missing two-page statement is functionally a description of

 those 100+ pages of documents.        FAC, Ex. 3.     Plaintiff’s only

 apparent injury is that “others who access the archive through

 public information requests (FOIA) in the future” will not

 locate his statement.      FAC at 19.     This is simply too peripheral



       7/ Indeed, it would appear that having “documented the matter with the

 state attorney general’s office” Plaintiff achieved his sought goal of
 establishing a sufficient record of his concerns regarding the alleged
 falsification of his insurance matters at Allstate.

                                    - 21 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 22 of 52     PageID #:
                                    506


 an injury to qualify as an adverse action effectively punishing

 Plaintiff for his speech.       See Blair, 608 F.3d at 544 (requiring

 an adverse retaliatory action to have the effect of punishing

 someone for his speech).

             Plaintiff also fails to provide factual allegations

 supporting any improper motive by Defendant Nielson; he relies

 on the conclusory statements that he believed Defendant Nielson

 would benefit from failing to file his statement, that Defendant

 Nielson did not like the subject matter of his statement, and

 suggests that Defendant Nielson had some type of discriminatory

 animus.    For a First Amendment retaliation claim, the

 retaliation must be motivated by Plaintiff’s protected activity,

 so any personal benefit or discriminatory animus attributed to

 Defendant Nielson would not support that claim. 8/           If Defendant

 Nielson retaliated against Plaintiff because he did not like the

 subject matter of Plaintiff’s statement, that would support a

 retaliation claim, but Plaintiff fails to provide factual

 allegations supporting this conclusion.          Plaintiff’s allegations

 are conclusory and not plausible.         This is insufficient to

 maintain a retaliation claim.




       8/ It is also unclear what benefit Defendant Nielson would glean or on

 what basis Plaintiff believes he was discriminated against. The Court
 further addresses Plaintiff’s claims of discrimination in its discussion of
 his Fourteenth Amendment equal protection claim.

                                    - 22 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 23 of 52   PageID #:
                                    507


              ii. Improper Disposal of Plaintiff’s Documents

             Plaintiff contends that once Defendant Nielson became

 aware that Plaintiff was video-recording the encounter,

 Defendant Nielson accepted Plaintiff’s documents and later

 disposed of them.     Accepted as true, Defendant Nielson’s actions

 are concerning.     Nevertheless, the Court again finds that this

 would not chill a person of ordinary firmness from future First

 Amendment activity, particularly where everything submitted save

 a two-page inventory was already on file with another state

 agency.    See Capp, 940 F.3d at 1053; Prior Order at 17-19.

             Plaintiff also fails to provide factual allegations

 supporting the contention that Defendant Nielson was motivated

 to retaliate against Plaintiff based on Plaintiff’s protected

 activity.    Id.   Plaintiff argues the same bases for Defendant

 Nielson’s improper motive as in his prior claim:          that Defendant

 Nielson would benefit, did not like the subject matter of

 Plaintiff’s speech, and was acting with discriminatory animus.

 As already stated, these conclusory allegations are

 insufficient.

             iii. Allegedly False Police Report

             In its Prior Order, the Court explained that

 Plaintiff’s allegations regarding Defendant Nielson filing a

 police report containing false information does not state a

 claim for First Amendment retaliation.

                                   - 23 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 24 of 52   PageID #:
                                    508


             Plaintiff does not allege that the false
             information in the report led to any
             investigation, arrest, or further official action
             whatsoever. The Ninth Circuit has held that
             retaliation claims based on government speech—
             even where that speech “undoubtedly damaged” the
             plaintiff’s reputation—must “meet a high
             threshold.” Mulligan v. Nichols, 835 F.3d 983,
             989-90 (9th Cir. 2016). “[I]n the absence of a
             threat, coercion, or intimidation intimating that
             punishment, sanction, or adverse regulatory
             action will imminently follow,” retaliation in
             the nature of speech does not violate Plaintiff’s
             First Amendment rights. Id. (quoting Suarez
             Corp. Indus. v. McGraw, 202 F.3d 676, 687 (4th
             Cir. 2000)).

 Prior Order at 19.

             Plaintiff has not offered new factual allegations

 altering this analysis, and his claim is again deficient.

              iv. Standing Too Close to Plaintiff’s Camera

             This circuit recognizes a “First Amendment right to

 film matters of public interest.”       Fordyce v. City of Seattle,

 55 F.3d 436, 439 (9th Cir. 1995) (involving the video recording

 of a public protest, including the actions of police officers

 assigned to work the event).       Plaintiff does not allege that he

 was prevented from doing so; in fact, Plaintiff submits the

 entire recording to the Court as part of his Amended Complaint.

 Instead, Plaintiff asserts that while he was recording,

 Defendant Nielson stood too close to him, thereby obstructing

 the view of the camera.      FAC at 22-23.




                                   - 24 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 25 of 52   PageID #:
                                    509


             First, Plaintiff was not prevented from filming, but

 only had some portion of the camera’s view blocked by Defendant

 Nielson’s body.     This occurred during an encounter where

 Plaintiff was asking Defendant Nielson to physically take

 documents from his hands, requiring a certain level of

 proximity.    And, the Court notes that Plaintiff could have

 remedied his own concerns by merely taking a step back.

              Second, standing uncomfortably close while taking

 Plaintiff’s documents, in an encounter that Plaintiff initiated,

 all the while permitting Plaintiff to continue filming, does not

 constitute an adverse action and would not chill a person of

 ordinary firmness from filming police activity in the future.

             Third, there are no factual allegations showing that

 Defendant Nielson’s proximity to Plaintiff was motivated by

 Plaintiff’s filming of the encounter.        The two men were engaged

 in an ongoing interaction, which, as stated above, required a

 certain level of proximity.

             Plaintiff has failed to state a claim under the First

 Amendment.

    III. Plaintiff Fails to State a Claim Under the Fourth
         Amendment

             Plaintiff’s Amended Complaint adds a Fourth Amendment

 claim.   Plaintiff asserts that Defendant Nielson unlawfully

 seized his documents without a warrant or probable cause.            FAC


                                   - 25 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 26 of 52    PageID #:
                                    510


 at 26-27.    Plaintiff acknowledges that he voluntarily handed his

 documents over to Defendant Nielson, but asserts this occurred

 “under false pretenses,” which “transformed” the encounter “into

 a nonconsensual, unreasonable seizure” of his documents.             FAC

 at 27.

             Plaintiff further asserts that Defendant Nielson

 violated his Fourth Amendment right to privacy because the

 documents that he alleges Defendant Nielson unlawfully seized

 “are subject to redactions prior to public dissemination had

 they been properly processed into HPD’s Records archives as

 intended.”    FAC at 28.

             a. Seizure of Documents

             Plaintiff asserts that Defendant Nielson unlawfully

 seized his documents.      FAC at 26-28.    The Fourth Amendment

 protects “[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable

 searches and seizures.”      U.S. CONST., amend. IV.      “A seizure is

 a meaningful interference with an individual’s possessory

 interests in his property.”       Brewster v. Beck, 859 F.3d 1194,

 1196 (9th Cir. 2017) (internal quotation marks and citation

 omitted).

             Courts have been faced with many difficult Fourth

 Amendment questions.      This is not one.    Plaintiff called

 Defendant Nielson to the scene and demanded Defendant Nielson

                                   - 26 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 27 of 52   PageID #:
                                    511


 take his documents.     Plaintiff makes much of the allegation that

 Defendant Nielson initially refused to take those documents, and

 Plaintiff had to press Defendant Nielson to do so.          That

 Defendant Nielson ultimately took those documents is therefore

 not an unlawful seizure.      “[W]here a person consents to search

 and seizure, no possessory interest has been infringed because

 valid consent, by definition, requires voluntary tender of

 property.”    United States v. Uu, 293 F. Supp. 3d 1209, 1214 n.7

 (D. Haw. 2017) (quoting United States v. Stabile, 633 F.3d 219,

 235 (3d Cir. 2011)).

             b. Right to Privacy

             Plaintiff asserts that Defendant Nielson violated his

 right to privacy because his documents required redactions prior

 to public dissemination.      FAC at 28.    “Although no single rubric

 definitively resolves which expectations of privacy are entitled

 to protection, the analysis is informed by historical

 understandings ‘of what was deemed an unreasonable search and

 seizure when [the Fourth Amendment] was adopted.’”          Carpenter v.

 United States, 138 S. Ct. 2206, 2213–14, 201 L. Ed. 2d 507

 (2018) (footnote omitted) (quoting Carroll v. United States, 267

 U.S. 132, 149, 45 S. Ct. 280, 69 L. Ed. 543 (1925)) (alteration

 in original).    The Supreme Court has noted two guideposts in

 this analysis:     first, “that the Amendment seeks to secure

 the privacies of life against arbitrary power,” and second, “to

                                   - 27 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 28 of 52     PageID #:
                                    512


 place obstacles in the way of a too permeating police

 surveillance.”     Id. at 2214 (internal quotation marks and

 citations omitted).

             The crux of Plaintiff’s Amended Complaint is that his

 documents were not ultimately filed in HPD’s records archives

 available for public access. 9/       Plaintiff’s assertion that he

 needed to implement additional redactions prior to that

 purportedly public filing only undermines his claims.             If

 Plaintiff needed to further redact the documents prior to their

 filing, then it is fortunate that Defendant Nielson did not

 publicly file the documents, as Plaintiff spends most of his

 Amended Complaint asserting that he should have done.

             In any event, any reasonable expectation of privacy in

 Plaintiff’s documents has not been invaded where Plaintiff

 personally handed Defendant Nielson those documents and

 Defendant Nielson did nothing further with them.

             Plaintiff has failed to state a claim under the Fourth

 Amendment.




       9/ Although it is not clear to the Court that HPD’s records archives are

 “public,” Plaintiff references this several times in his Amended Complaint.
 See, e.g., FAC at 19 (“Nielson impeded my right to speak in a public archive
 system set up for citizens to speak publicly either to HPD or to others who
 access the archive through public information (FOIA) in the future.”); FAC
 at 27 (stating Defendant Nielson “had a duty to accept, preserve and process”
 Plaintiff’s statement “into HPD’s Records Division”); FAC at 28 (claiming
 Plaintiff’s documents were “subject to redactions prior to public
 dissemination had they been properly processed into HPD’s Records archives as
 intended”).

                                    - 28 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 29 of 52    PageID #:
                                    513


    IV.   Plaintiff Fails to State a Claim Under the Fifth
          Amendment

             Plaintiff contends his Fifth Amendment right

 protecting against self-incrimination was violated when

 Defendant Nielson failed to file his documents in HPD’s record

 archives.    FAC at 29-32.    Plaintiff explains that he “told

 Nielson that I was submitting my statement and evidence to clear

 my wife and me from criminal implications, yet he improperly

 disposed it and lied about it in his official Police Report,

 thereby interfering with my right to not be a witness against

 myself.”    FAC at 30.

             Setting aside that Defendant Nielson at no time

 compelled Plaintiff to make any statement, Plaintiff

 misunderstands the scope of the Fifth Amendment.          The Fifth

 Amendment provides that “[n]o person . . . shall be compelled in

 any criminal case to be a witness against himself.”          U.S.

 CONST., amend. V (emphasis added).         Plaintiff is not being

 prosecuted in a criminal case, and the self-incrimination clause

 of the Fifth Amendment therefore does not apply.          Chavez v.

 Martinez, 538 U.S. 760, 766, 123 S. Ct. 1994, 2000, 155 L. Ed.

 2d 984 (2003) (“We fail to see how, based on the text of

 the Fifth Amendment, Martinez can allege a violation of this

 right [against self-incrimination], since Martinez was never




                                   - 29 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 30 of 52   PageID #:
                                    514


 prosecuted for a crime, let alone compelled to be a witness

 against himself in a criminal case.”).

             Plaintiff’s belief that some eventual criminal

 proceedings might occur is insufficient.        The Supreme Court has

 rejected the view that a “criminal case” encompasses the entire

 criminal investigatory process, holding instead that “a

 ‘criminal case’ at the very least requires the initiation of

 legal proceedings.”     Id. (citations omitted).

             In the absence of any criminal proceedings, Plaintiff

 does not have a self-incrimination claim under the Fifth

 Amendment.

    V.    Plaintiff Fails to State a Claim Under the Fourteenth
          Amendment

             Plaintiff argues that Defendants violated his

 Fourteenth Amendment rights in three ways:         (1) depriving him of

 his property without due process; (2) violating his right to

 privacy; and (3) discriminating against him.         The Court

 addresses each claim.

          a. Deprivation of Property Without Due Process

             First, Plaintiff claims that he was deprived of his

 property without due process.       He argues that Defendant Nielson

 took his documents under false pretenses without giving

 Plaintiff notice as to why he was doing so and without giving

 Plaintiff an opportunity to be heard by a neutral decision


                                   - 30 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 31 of 52     PageID #:
                                    515


 maker.   FAC at 33.     Because Plaintiff appears to be objecting to

 the procedure by which Defendant Nielson took the documents, the

 Court understands Plaintiff to be asserting a procedural due

 process claim. 10/

             “A procedural due process claim has two elements:

 deprivation of a constitutionally protected liberty or property

 interest and denial of adequate procedural protection.”

 Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys. of

 Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010) (citing Brewster

 v. Bd. of Educ. of the Lynwood Unified Sch. Dist., 149 F.3d 971,

 982 (9th Cir. 1998)).

             Plaintiff had a property interest in his documents,

 but he was not deprived of that property interest.             Plaintiff



       10/ Defendants construe Plaintiff’s Amended Complaint as including a due

 process claim in relation to the allegedly false statements in Defendant
 Nielson’s police report. City’s Mot. at 16-17; Nielson’s Mot. at 11-13. The
 Court does not find that claim in the Amended Complaint, but if it was, the
 Court already rejected the claim in the Prior Order:
              “To the extent Plaintiff’s Fourteenth Amendment claim is
              based on alleged falsehoods in the police report, he is
              advised that the filing of a false police report itself
              does not amount to a constitutional violation.” Williams
              v. Jurdon, No. 117CV00860LJOMJS, 2017 WL 3981405, at *3
              (E.D. Cal. Sept. 11, 2017) (citing Landrigan v. City of
              Warwick, 628 F.2d 736, 744-45 (1st Cir. 1980)); see also
              Moreno v. Idaho, No. 4:15-CV-00342-BLW, 2017 WL 1217113, at
              *16 n.20 (D. Idaho Mar. 31, 2017) (holding same); McKinley
              v. United States, No. 3:14-CV-01931-HZ, 2015 WL 4663206, at
              *11 (D. Or. Aug. 5, 2015) (holding same). The Court notes
              that the filing of a false police report can provide the
              basis for a § 1983 action if constitutional harm flows from
              the filing of a false report, but Plaintiff has not pointed
              to constitutional harm flowing from the filing of the
              report. See generally Compl.; Williams, 2017 WL 3981405 at
              *3.
 Prior Order at 22.

                                    - 31 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 32 of 52    PageID #:
                                    516


 voluntarily handed over his documents to Defendant Nielson and

 demanded that Defendant Nielson take them.         Defendant Nielson

 eventually complied.      Because Plaintiff was not deprived of his

 property, but requested a government official take the property,

 he cannot assert a procedural due process claim for that taking.

          b. Right to Privacy

             Second, Plaintiff argues that Defendant Nielson

 violated his right to privacy under the Due Process Clause of

 the Fourteenth Amendment when taking his documents that

 “contained private, personal, sensitive, privileged information

 and privileged communications . . . subject to redactions prior

 to public dissemination.”      FAC at 33.

             “Although ‘[t]he Constitution does not explicitly

 mention any right of privacy,’ the Court has recognized that one

 aspect of the ‘liberty’ protected by the Due Process Clause of

 the Fourteenth Amendment is ‘a right of personal privacy, or a

 guarantee of certain areas or zones of privacy.’”          Carey v.

 Population Servs., Int’l, 431 U.S. 678, 684, 97 S. Ct. 2010,

 2016, 52 L. Ed. 2d 675 (1977) (quoting Roe v. Wade, 410 U.S.

 113, 152, 93 S. Ct. 705, 726, 35 L. Ed. 2d 147 (1973))

 (alteration in original).      “This right includes at least two

 constitutionally protected privacy interests: the right to

 control the disclosure of sensitive information and the right to

 independence [in] making certain kinds of important decisions.”

                                   - 32 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 33 of 52   PageID #:
                                    517


 Parents for Privacy v. Barr, 949 F.3d 1210, 1222 (9th Cir. 2020)

 (internal quotation marks and citation omitted) (alteration in

 original).

             As discussed in the analysis of Plaintiff’s asserted

 Fourth Amendment right to privacy, Plaintiff’s claim is

 undermined by his voluntary provision of the documents to

 Defendant Nielson.     Plaintiff largely alleges that Defendant

 Nielson’s violations involved his failure to file the documents

 in HPD’s records archives available for public access.           Having

 personally told Defendant Nielson to file the documents,

 Plaintiff cannot simultaneously allege that he needed to make

 additional redactions before the documents were filed.

             Moreover, Plaintiff alleges that the documents were

 never actually filed.      See FAC at 4 (Plaintiff asserts his

 documents “are still missing from the Honolulu Police

 Department’s Records Division, I verified this with Sgt. McGuire

 in around November 2019.”).       The only person in possession of

 his documents is the person whom Plaintiff voluntarily provided

 the documents to.     Thus, no privacy interests were invaded.

             Plaintiff fails to state a claim for violation of a

 Fourteenth Amendment right to privacy.

          c. Equal Protection

             Third, Plaintiff alleges that he was discriminated

 against when Defendant Nielson rejected his documents and

                                   - 33 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 34 of 52    PageID #:
                                    518


 misstated facts on his police report, thereby treating Plaintiff

 “differently from other people who file written statements with

 the Honolulu Police Department” and violating his right to equal

 protection.    FAC at 34.

             “To state a claim under 42 U.S.C. § 1983 for a

 violation of the Equal Protection Clause of the Fourteenth

 Amendment a plaintiff must show that the defendants acted with

 an intent or purpose to discriminate against the plaintiff based

 upon membership in a protected class.”        Barren v. Harrington,

 152 F.3d 1193, 1194 (9th Cir. 1998) (citations omitted).             “Our

 cases have recognized successful equal protection claims brought

 by a ‘class of one,’ where the plaintiff alleges that she has

 been intentionally treated differently from others similarly

 situated and that there is no rational basis for the difference

 in treatment.”     Vill. of Willowbrook v. Olech, 528 U.S. 562,

 564, 120 S. Ct. 1073, 1074, 145 L. Ed. 2d 1060 (2000) (citations

 omitted).

               i. Class of One

             “The class-of-one doctrine does not apply to forms of

 state action that ‘by their nature involve discretionary

 decisionmaking based on a vast array of subjective,

 individualized assessments.’”       Towery v. Brewer, 672 F.3d 650,

 660 (9th Cir. 2012) (quoting Engquist v. Oregon Dep't of Agric.,

 553 U.S. 591, 603, 128 S. Ct. 2146, 170 L. Ed. 2d 975 (2008)).

                                   - 34 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 35 of 52   PageID #:
                                    519


 “Absent any pattern of generally exercising the discretion in a

 particular manner while treating one individual differently and

 detrimentally, there is no basis for Equal Protection scrutiny

 under the class-of-one theory.”       Id. at 660-61 (emphasis in

 original).    That is, “the existence of discretion, standing

 alone, cannot be an Equal Protection violation.”          Id. at 661.

             Plaintiff here contends that he was treated

 differently from others who file written statements with the

 Honolulu Police Department.       Plaintiff cites no law making it

 mandatory for HPD to file any documents in its records archive

 and his claim could be barred if based on a discretionary

 function.    Regardless, Plaintiff’s claim fails because he has

 provided no factual allegations showing that others who attempt

 to submit paperwork merely to “document [a] matter with HPD”

 have been permitted to do so.       Cf. Vill. of Willowbrook, 528

 U.S. at 565 (finding a complaint sufficiently stated a class of

 one claim where the plaintiff alleged that the village had

 demanded a 15-foot easement from similarly situated property

 owners, but demanded a 33-foot easement from her).

              ii. Whistleblower Status

             Plaintiff additionally asserts that he was treated

 differently based on his membership in the protected class of

 whistleblowers, explaining that he “was whistleblowing

 (reporting) something which the Defendants wanted kept secret,

                                   - 35 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 36 of 52   PageID #:
                                    520


 i.e. when I told Nielson HPD was targeting me and/or reporting

 the Allstate Agency.”      FAC at 34.   But Plaintiff asserts his

 documents relate to the Allstate matter, not HPD targeting him.

 FAC at 5 (“I explained to Nielson, the matter involved an

 Allstate Insurance Agency . . .”).         And, Plaintiff earlier

 asserts that the subject matter of his documents was already

 “under criminal and civil investigation at the State Attorney

 General’s office,” FAC at 5-6, so Plaintiff was not actually

 engaged in whistleblowing.

             Plaintiff cites no authority for his status as a

 whistleblower and does not qualify under the federal or state

 statutes the Court has reviewed, which largely apply to

 employees.    E.g., 5 U.S.C. § 2302; 31 U.S.C. § 3730(h); HRS

 § 378-62.    Nor is it clear that whistleblowers are a protected

 class; at least one district court has held in the context of

 § 1985 that whistleblowers are not a protected class.          Fox v.

 Cty. of Yates, No. 10-CV-6020, 2010 WL 4616665, at *4 (W.D.N.Y.

 Nov. 12, 2010) (“to the extent that Plaintiff is alleging class-

 based animus due to her status as a whistleblower, this is not a

 constitutionally protected class under § 1985” (citing Engquist

 v. Oregon Dep’t of Agr., 553 U.S. 591, 128 S. Ct. 2146, 2147,

 170 L. Ed. 2d 975 (2008))).

             Even if Plaintiff were a whistleblower and that was a

 protected class, Plaintiff fails to provide any factual

                                   - 36 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 37 of 52   PageID #:
                                    521


 allegations suggesting that Defendant Nielson discriminated

 against him based on any whistleblower status.

             Plaintiff has not stated a claim for a violation of

 the Fourteenth Amendment.

    VI.    Late-Filed Addendum

             The Court dismissed Plaintiff’s original complaint

 without prejudice on December 17, 2019, and ordered any amended

 complaint to be filed within 30 days.        Prior Order at 27.

 Plaintiff filed his Amended Complaint on January 16, 2020.            ECF

 No. 31.    A week later, Plaintiff filed an addendum seeking to

 add additional claims and exhibits.        ECF No. 32.    The addendum

 is not timely and Plaintiff has not provided good cause for its

 late submission.     The Court declines to consider it.

           a. Plaintiff’s Arguments are Insufficient

             Plaintiff makes two arguments for why his late-filed

 addendum should be considered.       First, he argues that Defendants

 “dragged” him into this action and he should therefore not be

 required to follow the rules.       Opp. at 4.    But Plaintiff

 initiated this action, has chosen to pursue it in federal court,

 and is therefore bound by the rules of this Court.          That

 Plaintiff feels he has been wronged by Defendants does not

 excuse him from following the rules, or else practically no

 plaintiff would ever be required to do so.



                                   - 37 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 38 of 52   PageID #:
                                    522


             Second, Plaintiff argues that he has felt stressed by

 this action and has dealt with health issues.         Opp. at 4.

 Plaintiff does not explain why these issues permitted him to

 file his nearly 50-page Amended Complaint and its seven exhibits

 on time, but precluded him from filing his Addendum until seven

 days later.

             The Court rejects both of Plaintiff’s asserted

 justifications for filing his Addendum late.

          b. Addendum is Not an Amended Complaint Under Rule 15

             Plaintiff is entitled to one amendment of his

 complaint as a matter of course within 21 days after serving it.

 Fed. R. Civ. Pro. 15(a)(1); see also Ramirez v. Cty. of San

 Bernardino, 806 F.3d 1002, 1007 (9th Cir. 2015).          But

 Plaintiff’s Addendum is not an amended complaint.          “It is well-

 established in our circuit that an amended complaint supersedes

 the original, the latter being treated thereafter as non-

 existent.”    Ramirez, 806 F.3d at 1008 (internal quotation marks

 and citation omitted).      Plaintiff’s Addendum refers to, expands

 on, and relies on the Amended Complaint, so he cannot intend for

 the Addendum to supplant it.




                                   - 38 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 39 of 52     PageID #:
                                    523


             c. The Addendum Fails to Add Colorable Claims

               Even if the Addendum was considered on its merits, it

 would fail to add any colorable claims. 11/

               Plaintiff’s reference to his Fourth Amendment claims

 in his Addendum reiterate the claims already asserted in his

 Amended Complaint.      Compare Add. at 4 with FAC at 26-28.

               The Court’s prior Fifth Amendment analysis, stating

 that Plaintiff cannot invoke his right against self-

 incrimination in his own civil proceeding, applies equally to

 the additional causes of action Plaintiff attempts to assert

 thereunder in his Addendum.       Add. at 4.

               Plaintiff’s Addendum attempts to allege four

 additional Fourteenth Amendment due process violations, all of

 which fail.      First, Plaintiff attempts to add a claim for

 Defendant Nielson’s initial rejection of Plaintiff’s documents,

 Add. at 2, while his Amended Complaint asserts a violation for

 Defendant Nielson ultimately taking those documents, FAC at 33.

 Defendant Nielson’s initial rejection and ultimate acceptance of

 Plaintiff’s documents occurred over the course of less than ten

 minutes.      FAC Ex. 2.   These are not separate actions giving rise

 to two separate claims.       Plaintiff alleges that Defendant

 Nielson ultimately took the documents and cannot allege a



       11/Plaintiff’s Addendum attempts to add causes of action, not factual
 allegations.

                                    - 39 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 40 of 52    PageID #:
                                    524


 separate cause of action for Defendant Nielson’s initial refusal

 to do so minutes prior.

             Plaintiff’s Addendum also attempts to add causes of

 action under the Due Process Clause of the Fourteenth Amendment

 for Defendant Nielson’s failure to submit Plaintiff’s documents

 to HPD, and Defendant Nielson’s improper disposal of those

 documents.    Add. at 2-3.     As discussed in its analysis of the

 Fourteenth Amendment Due Process Clause, supra, Plaintiff has

 not asserted any property right of which he was deprived.

 Plaintiff voluntarily handed over his documents to the permanent

 custody of HPD. 12/   These claims would also fail.

             Plaintiff’s Fourteenth Amendment claim for the

 inaccurate police report fails, as this Court already discussed

 in its Prior Order.      Add. at 3, see Prior Order at 22, quoted

 supra n.10.



       12/ Plaintiff’s claim regarding Defendant Nielson’s failure to submit

 Plaintiff’s documents to HPD might be construed as a claim of a property
 interest in a benefit. “‘To have a property interest in a benefit, a person
 clearly must have more than an abstract need or desire’ and ‘more than a
 unilateral expectation of it. He must, instead, have a legitimate claim of
 entitlement to it.’” Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748,
 756, 125 S. Ct. 2796, 2803, 162 L. Ed. 2d 658 (2005) (quoting Board of
 Regents of State Colleges v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 33
 L.Ed.2d 548 (1972)). Such entitlements “are created and their dimensions are
 defined by existing rules or understandings that stem from an independent
 source such as state law.” Id. (quoting Paul v. Davis, 424 U.S. 693, 709, 96
 S. Ct. 1155, 1164, 47 L. Ed. 2d 405 (1976)); see also Doyle v. City of
 Medford, 606 F.3d 667, 672 (9th Cir. 2010). “Our cases recognize that a
 benefit is not a protected entitlement if government officials may grant or
 deny it in their discretion.” Id. While Plaintiff has asserted “a
 unilateral expectation” in the benefit of filing his statement with Defendant
 Nielson on August 4, 2017, he has pointed to no “independent source such as
 state law” for the conferral of that benefit.

                                    - 40 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 41 of 52   PageID #:
                                    525


             Finally, Plaintiff attempts to assert claims under 18

 U.S.C. § 242.    Add. at 6-7.     Plaintiff cannot do so because

 there is no private right of action under the criminal statute.

 18 U.S.C. § 242; see also Hope v. Pelzer, 536 U.S. 730, 739, 122

 S. Ct. 2508, 2515, 153 L. Ed. 2d 666 (2002) (comparing the

 notice requirement for “[o]fficers sued in a civil action for

 damages under 42 U.S.C. § 1983” as compared with “defendants

 charged with the criminal offense defined in 18 U.S.C. § 242.”).

             Accordingly, the Court strikes Plaintiff’s late-filed

 Addendum.

    VII. Qualified Immunity

             The Court has found that Plaintiff’s constitutional

 and federal statutory rights were not violated.         However, even

 assuming that there was a violation of a constitutional or

 federal statutory right, the Court finds that Defendant Nielson

 is entitled to qualified immunity because any such right was not

 clearly established.

             “The doctrine of qualified immunity protects

 government officials ‘from liability for civil damages insofar

 as their conduct does not violate clearly established statutory

 or constitutional rights of which a reasonable person would have

 known.’”    Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct.

 808, 815, 172 L. Ed. 2d 565 (2009) (quoting Harlow v.

 Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396

                                   - 41 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 42 of 52   PageID #:
                                    526


 (1982)).    Qualified immunity is more than “a mere defense to

 liability.”    Id. at 237 (quoting Mitchell v. Forsyth, 472 U.S.

 511, 526, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985)).          Rather, it

 is immunity from the suit entirely.        Id.   The issue of qualified

 immunity is therefore important to resolve “at the earliest

 possible stage in litigation.”       Id. at 232 (quoting Hunter v.

 Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 536, 116 L. Ed. 2d

 589 (1991)).

             “To determine whether an individual officer is

 entitled to qualified immunity, we ask (1) whether the official

 violated a constitutional right and (2) whether the

 constitutional right was clearly established.”         C.B. v. City of

 Sonora, 769 F.3d 1005, 1022 (9th Cir. 2014) (citing Pearson, 555

 U.S. at 232, 236).     “A clearly established right is one that is

 ‘sufficiently clear that every reasonable official would have

 understood that what he is doing violates that right.’”

 Mullenix v. Luna, 136 S. Ct. 305, 308, 193 L. Ed. 2d 255 (2015)

 (quoting Reichle v. Howards, 566 U.S. 658, 664, 132 S. Ct. 2088,

 2093, 182 L. Ed. 2d 985 (2012)).       “Put simply, qualified

 immunity protects ‘all but the plainly incompetent or those who

 knowingly violate the law.’”       Id. (quoting Malley v. Briggs, 475

 U.S. 335, 341, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986)).

             Plaintiff essentially asserts that Defendant Nielson

 violated his rights in two ways.       First, Defendant Nielson

                                   - 42 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 43 of 52     PageID #:
                                    527


 failed to file his documents in HPD’s records archives.              Second,

 Defendant Nielson wrote a police report containing

 misstatements.     Neither of these actions violate a clearly

 established constitutional or federal statutory right.

             Plaintiff specifically explained to Defendant Nielson

 that he was seeking duplicate documentation of a concern already

 on file with the attorney general’s office, that was being

 investigated by the attorney general’s office, and that he was

 not seeking HPD’s investigation of the matter.         See FAC, Ex. B

 at 2-3, 6 (Plaintiff’s transcript of his interaction with

 Defendant Nielson, where he explains the documents were copies

 of “three separate complaints that I filed with the AG’s office”

 and were “being investigated by the AG’s office” so he was “just

 documenting” and was “not actually asking [HPD] to investigate

 it, I’m just documenting it”).       In these circumstances, the

 Court concludes there is no clearly established constitutional

 or federal statutory right for Plaintiff to have his 100+ pages

 of documents and CD filed by HPD into its records archives.

             Nor do the discrepancies in Defendant Nielson’s police

 report violate any clearly established constitutional or federal

 statutory right.     As discussed above, Plaintiff has no

 constitutional or federal statutory right to an accurate police

 report, and even if he did, the contradictory case law shows



                                   - 43 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 44 of 52     PageID #:
                                    528


 that right was not clearly established. 13/        See Prior Order

 at 22, quoted supra n.10.

             The Court finds there was no violation of Plaintiff’s

 federal statutory or constitutional rights; and even if there

 had been, no such right was clearly established, so in any event

 Defendant Nielson would be entitled to qualified immunity. 14/

    VIII.    Municipal Liability for Constitutional Violations

             The City asserts it cannot be held vicariously liable

 for its employees’ alleged constitutional violations and

 therefore Plaintiff’s constitutional claims against the City

 must fail.    City’s Mot. at 7.      The City is correct that it

 cannot be held vicariously liable.          Gravelet-Blondin v. Shelton,

 728 F.3d 1086, 1096 (9th Cir. 2013) (“While local governments

 may be sued under § 1983, they cannot be held vicariously liable

 for their employees’ constitutional violations.”).



       13/ In an unpublished opinion, the Ninth Circuit recently held that a

 police officer was entitled to qualified immunity where the plaintiff
 asserted the police officer had falsified a police report and dash-cam
 footage. Hunt v. City of Boulder City, 799 F. App’x 533 (9th Cir. 2020)
 (unpublished). The Ninth Circuit noted that there is a clearly established
 right not to be subjected to criminal charges on the basis of evidence
 deliberately fabricated by the government, “[b]ut even if this evidence were
 deliberately falsified, [the plaintiff] was not charged ‘on the basis of’
 either the dash-cam video or the police report,” so the police officer was
 “entitled to qualified immunity.” Id.; see also McKinley v. United States,
 No. 3:14-CV-01931-HZ, 2015 WL 4663206, at *11 (D. Or. Aug. 5, 2015)
 (“McKinley does not allege any future action based on that false report, and
 therefore, McKinley cannot show that Officer Spinas violated one of
 McKinley's ‘clearly established’ constitutional rights.”).
       14/ Because the Court finds qualified immunity applies, it does not

 address Defendants’ argument that Plaintiff has waived the ability to contest
 qualified immunity by failing to challenge or contest it in his Opposition.
 See Reply at 6.

                                    - 44 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 45 of 52     PageID #:
                                    529


               Municipalities may be subject to liability under

 § 1983.    City’s Mot. at 8.    To establish a § 1983 claim for

 municipal liability, Plaintiff must show four elements.              First,

 he must show “that he possessed a constitutional right of which

 he was deprived.”     Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th

 Cir. 1992) (internal quotation marks omitted).         As already

 discussed, the Court has found that Plaintiff was not deprived

 of any constitutional right.

             Second, he must show “that the municipality had a

 policy.”    Id.   Plaintiff vaguely refers to “unwritten corrupt

 practiced polices” and a “‘culture of corruption’ or ‘culture of

 immorality,’” FAC at 14, but fails to sufficiently set out any

 particular policy, and further fails to support the existence of

 any such policy with factual allegations.         See Brooks v. City of

 Henderson, No. 2:14-CV-00374-GMN, 2015 WL 1241467, at *2 (D.

 Nev. Mar. 17, 2015) (“Plaintiff’s Amended Complaint makes broad,

 conclusory allegations concerning improper polices or practices

 that are so vague as to be virtually meaningless and are not

 supported by any of Plaintiff’s factual allegations.”).

             Third, Plaintiff must show “that this policy amounts

 to deliberate indifference to the plaintiff’s constitutional

 right.”    Oviatt, 954 F.2d at 1474.       “Deliberate indifference is

 a stringent standard of fault, requiring proof that a municipal

 actor disregarded a known or obvious consequence of his action.”

                                   - 45 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 46 of 52    PageID #:
                                    530


 Hyun Ju Park v. City & Cty. of Honolulu, 952 F.3d 1136, 1141

 (9th Cir. 2020) (internal quotation marks and citation omitted).

 Courts find deliberate indifference “when the need for more or

 different action is so obvious, and the inadequacy of existing

 practice so likely to result in the violation of constitutional

 rights, that the policymakers of the city can reasonably be said

 to have been deliberately indifferent to the need.”           Id.    Here,

 Plaintiff apparently tries to show a pattern of behavior

 amounting to deliberate indifference by analogizing his own

 situation to the conviction in the locally-publicized Kealoha

 trial.      But Plaintiff has faced no criminal charges and has

 provided no factual allegations showing that HPD attempted to

 frame him for a crime. 15/    Simply put, any similarities between

 the Kealoha trial and Plaintiff’s situation are tenuous at best.

 Nor was that trial “so likely to result in the violation of”

 Plaintiff’s constitutional rights that the City can reasonably

 be said to have been deliberately indifferent.

               Fourth, Plaintiff must show “that the policy is the

 moving force behind the constitutional violation.”           Oviatt, 954

 F.2d at 1474.      Having failed to show a policy, and failed to



       15/Plaintiff does assert that he believes the Allstate matter—the
 subject of his documents—put him at risk for criminal prosecution. FAC at 9.
 Assuming this is true, Plaintiff fails to show any involvement by HPD. That
 Defendant Nielson wrote the incorrect insurance agency name on his police
 report and that HPD’s building is located close to Allstate’s building does
 not show that HPD attempted to frame Plaintiff for a crime. See FAC at 9,
 42-43.

                                   - 46 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 47 of 52   PageID #:
                                    531


 show a constitutional violation, Plaintiff clearly cannot make

 the requisite causation showing between the two.          Regardless,

 Plaintiff’s attempts to do so are conclusory and fail for that

 reason.    FAC at 15-16 (asserting that Defendant Nielson “acted

 outside of the Departments [sic] WRITTEN POLICIES, procedure and

 training, choosing instead the Departments [sic] unwritten

 practices policies, practiced by the ‘culture of corruption’

 within the Department”).

             The Court therefore dismisses the municipal liability

 claim against the City.

    IX.    Injunctive or Declaratory Relief

             In his Amended Complaint, Plaintiff requests that the

 Court issue an Order requiring HPD to withdraw Defendant

 Nielson’s police report.      FAC at 46.    In his Opposition,

 Plaintiff requests that, if he cannot prevail on his lawsuit,

 the Court convert his complaint into a request for injunctive or

 declaratory relief only.      Opp. at 11.    The Court notes that

 Plaintiff has been given an opportunity to supplement the police

 report by filing a statement (on HPD 252 Statement Form)

 pointing out any errors or omissions in the police report.            ECF

 No. 48.

             Moreover, “[t]o the extent Plaintiff[] seek[s]

 declaratory and injunctive relief as an independent claim, the

 Court follows the well-settled rule that a claim for such

                                   - 47 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 48 of 52     PageID #:
                                    532


 relief, standing alone, is not a cause of action.”          Amina v. WMC

 Fin. Co., 329 F. Supp. 3d 1141, 1166 (D. Haw. 2018) (citations

 omitted); see also Ramos v. Chase Home Fin., 810 F. Supp. 2d

 1125, 1132-33 (D. Haw. 2011)).       In any event, all of Plaintiff’s

 federal law claims are already dismissed and he has not

 established a federal law right to such injunctive or

 declaratory relief.

    X.    The Court Declines Supplemental Jurisdiction Over
          Plaintiff’s State Law Claims

             Plaintiff includes an “Other” section in his causes of

 action, asserting Defendants are liable for “negligence,

 recklessness, malice, as well as, intentional infliction of

 severe emotional distress.”       FAC at 35.   Because the Court has

 dismissed all claims over which it has original jurisdiction,

 the Court exercises its discretion and declines supplemental

 jurisdiction over these additional state law claims.

             This Court has supplemental jurisdiction over

 Plaintiff’s state law claims under 28 U.S.C. § 1367(a).              “The

 district courts may decline to exercise supplemental

 jurisdiction,” however, if “the district court has dismissed all

 claims over which it has original jurisdiction.”          28 U.S.C.

 § 1367(c)(3).    “A district court’s decision whether to exercise

 [supplemental] jurisdiction after dismissing every claim over

 which it had original jurisdiction is purely discretionary.”


                                   - 48 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 49 of 52   PageID #:
                                    533


 Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639, 129 S.

 Ct. 1862, 1866, 173 L. Ed. 2d 843 (2009) (citations omitted).

 “[I]n the usual case in which all federal-law claims are

 eliminated before trial, the balance of factors to be considered

 under the pendent jurisdiction doctrine—judicial economy,

 convenience, fairness, and comity—will point toward declining to

 exercise jurisdiction over the remaining state-law claims.”

 Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010)

 (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7,

 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988)).

             Those factors point towards declining supplemental

 jurisdiction here.     Judicial economy and convenience would not

 be served by this Court retaining jurisdiction over the state

 law claims—the Court has not yet issued any scheduling order, no

 discovery has taken place, and dismissal permits Plaintiff to

 file a fresh complaint in state court without the parties having

 expended significant resources pursuing litigation before this

 Court.   Further, federal courts should avoid “[n]eedless

 decisions of state law . . . both as a matter of comity and to

 promote justice between the parties, by procuring for them a

 surer-footed reading of applicable law.”        United Mine Workers of

 Am. v. Gibbs, 383 U.S. 715, 726, 86 S. Ct. 1130, 1139, 16 L. Ed.

 2d 218 (1966).     In the absence of any remaining federal claims,



                                   - 49 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 50 of 52     PageID #:
                                    534


 the Court holds that Plaintiff’s state law claims would be

 better ruled on by the state court.

             That this Court addressed Plaintiff’s state law claims

 in its Prior Order does not preclude the Court from exercising

 its discretion to decline to do so now.        In Lacey v. Maricopa

 County, 693 F.3d 896 (9th Cir. 2012), the Ninth Circuit held

 that the district court must exercise its discretion and decide

 whether it is appropriate to keep state law claims in federal

 court after dismissing all federal claims.         Id. at 940.       The

 Ninth Circuit held that district courts have this discretion

 even though, in that case, the district court had addressed the

 plaintiff’s state law claims in a prior order.         Id. at 939-40.

 The Court notes here that Plaintiff’s Amended Complaint asserts

 additional state law claims, and Defendants have raised

 additional state law defenses, beyond those addressed in the

 Prior Order.

             In its discretion, the Court declines supplemental

 jurisdiction over Plaintiff’s remaining state law claims.              The

 Court notes that if Plaintiff pursues litigation in state court,

 28 U.S.C. § 1367(d) provides him 30 days to file that new action

 without impacting the limitations period for his claims.



                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS Defendant

                                   - 50 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 51 of 52    PageID #:
                                    535


 the City and County of Honolulu’s Motion to Dismiss, ECF No. 34,

 as to all of Plaintiff’s federal law claims; GRANTS Defendant

 Nielson’s Motion to Dismiss, ECF No. 35, as to all of

 Plaintiff’s federal law claims; and DISMISSES all federal law

 claims against Defendants the City and County of Honolulu,

 Officer Nielson in both his individual and official capacities,

 and HPD; and the Court exercises its discretion to decline

 supplemental jurisdiction over Plaintiff’s state law claims and

 accordingly DISMISSES them.       Because Plaintiff may be able to

 cure some of the pleading defects via amendment, leave to amend

 is granted and the Amended Complaint is dismissed without

 prejudice.    Any second amended complaint must be filed within

 thirty days of the issuance of this Order and should comply with

 the guidance and standards set forth herein.

             The Court cautions Plaintiff that if he fails to file

 his second amended complaint within thirty days of the issuance

 of this Order, the Court will dismiss Plaintiff’s case with

 prejudice; or, if a claim in the second amended complaint fails

 to cure the defects identified in this Order, this Court will

 dismiss that claim with prejudice.         The Court emphasizes that it

 has not granted Plaintiff leave to make other changes, such as

 adding new parties or entirely new claims.         Leave to amend is

 limited to curing the defects described in this Order.           If

 Plaintiff wishes to make further amendments not within the scope

                                   - 51 -
Case 1:19-cv-00418-ACK-WRP Document 60 Filed 05/08/20 Page 52 of 52    PageID #:
                                    536


 of leave provided in this Order, he must file a motion for leave

 to amend pursuant to Rule 15(a)(2) and Local Rule 10.4.



             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai‘i, May 8, 2020.



                                        ________________________________
                                        Alan C. Kay
                                        Sr. United States District Judge


 Reno v. Nielson, et al., Civ. No. 19-00418 ACK-WRP, Order Granting
 Defendants’ Motions to Dismiss.




                                    - 52 -
